Case 1:15-cr-00288-RMB Document 1017 Filed 12/27/19 Page 1 of 2

LAW OFFICE OF
ZACHARY MARGULIS-OHNUMA

December 27, 2019

Via ECF and U.S. mail

 

 

Hon. Richard M. Berman MEMO ENDORSED USDC SDNY

United States Courthouse >? 1 DOCUMENT

500 Pearl St.
LLY FILED
New York, NY 10007 owe

RE: U.S. v. Finley, 15 Cr. 288-2 (RMB) DATE FILED:|Z

   

 

 

 

 

 

 

Dear Judge Berman:

This office represents the defendant Alexander Finley in the
above-captioned case, which is a violation of supervised release
arising out of a new federal case filed against Mr. Finley in
the White Plains branch of this Court. I write, on consent, to
request an adjournment of the status conference that is
currently scheduled for Tuesday, January 7, 2020. There have
been three previous requests for adjournments of this
conference, and all were granted.

The parties are in active negotiations for a disposition in
the underlying case pending in White Plains. The next court date
in that case is scheduled for January 13, 2020. We do not expect
a disposition before that date. Accordingly, we respectfully
request that the court adjourn the status conference for
approximately 30 days in order to give the parties time
continue negotiations. Please note that defense counsel is not
available from February 17 through February 21, 2020.

I have communicated with AUSA Christopher Brumwell and he
advises that the government consents to this request for an
adjournment.

260 MADISON AVENUE, 17TH FLOOR e NEW YORK, NY 10016
(212) 685-0999 « ZACH@ZMOLAW.COM
WWW. ZMOLAW.COM

 
Case 1:15-cr-00288-RMB Document 1017 Filed 12/27/19 Page 2 of 2
LAW OFFICE OF ZACHARY MARGULISCOHNUMA

Thank you for your attention to this case.

Very truly yours,

Qachary Margulis- Onuma

Zachary Marquiis—Ohnuma

CC: AUSA Hagen Scotten (via ECF and email)

AUSA Christopher Brumwell

12/27/19
Page 2

(via email)

 

 

KKNSION Qranied.
onterende ‘Adiouwn

      

 

 

SOT THY Coctarel Ae Seeman

Richard M. Berman, U.S.D.J._

 

 

 

 
